02-11-096-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00096-CV
 
 



Life Investors Insurance Company of America, now
  merged into Transamerica Life Insurance Company


 


APPELLANT




 
V.
 




National Health Administrators, Inc.


 


APPELLEE



 
 
------------
 
FROM THE 342nd
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
We
have considered the parties’ “Joint Agreed Motion To Dismiss Appeal Pursuant To
Settlement.”  It is the court=s opinion that the motion
should be granted; therefore, we dismiss the appeal.  See Tex. R. App.
P. 42.1(a)(2), 43.2(f).
          Costs
of the appeal shall be paid by the party incurring the same, for which let
execution issue.  See Tex. R. App. P. 43.4.
 
                                                                             PER
CURIAM
PANEL: 
DAUPHINOT, MEIER, and GABRIEL, JJ.    
 
DELIVERED: 
December 15, 2011  




 




[1]See Tex. R. App. P. 47.4.